Citation Nr: 1221638	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-10 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for migraine headaches.

2. Entitlement to an initial compensable disability rating for disability of the right fifth finger.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1998 to January 2008. His awards and decorations include two (2) Combat Action Ribbons. 

This matter comes before the Board of Veterans' Appeals (Board), on appeal from an August 2008 rating action of the Department of Veterans Affairs Regional Office (RO) in Roanoke, Virginia. The RO granted entitlement to service connection for migraine headaches and for a right fifth finger disability, assigning non-compensable evaluations for both disabilities. The Veteran timely appealed the assigned disability evaluations. Although the RO subsequently issued a March 2012 rating decision granting an initial 30 percent disability rating for migraine headaches, the Veteran's authorized representative indicated on a May 2012 brief that the 30 percent rating did not satisfy the Veteran's appeal. 

In August 2008, the RO also denied entitlement to service connection for a left ankle disability. The Veteran timely appealed the denial. However, the March 2012 rating action also granted entitlement to service connection for this disability. As the Veteran has not expressed any disagreement with the compensation level or effective date assigned for his left ankle disability, that issue is no longer before the Board and is not reflected on the title page. See Grantham v. Brown, 114 F.3d 1156 (Fed.Cir. 1997) (Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review.). 

The Veteran indicated on a March 2009 substantive appeal (VA Form 9) that he wished to have a hearing before the Board. However, a June 2011 report of telephone contact reflects that the Veteran informed a VA employee that he no longer wanted a hearing and wished for his appeal to be forwarded to the Board. His request for a hearing is withdrawn. See 38 C.F.R. § 20.704 (2011).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

As the claims file reflects that additional evidence remains outstanding, the appeal must be remanded in compliance with VA's duty to assist.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. The most recent VA treatment notes within the claims file are approximately three (3) years old. While this case is in remand status, the RO/AMC must take appropriate steps to obtain subsequently generated VA treatment records and associate them with the claims file. 

The claims file also reflects the Veteran's contentions that his migraine headache disability interferes with his employment. Specifically, he has reported experiencing approximately seven (7) headaches a month, each of which lasts approximately eight (8) hours. He informed VA in November 2008 and again in March 2009 that he is unable to work when he gets a migraine. As the rating criteria for this disability require consideration of economic inadaptability, the Veteran's employment records (specifically records of absences due to illness) are pertinent. The Veteran has also reported that he is unable to use a computer mouse or type on a computer keyboard for more than 30 minutes at a time due to pain from his right fifth finger. Employment records showing accommodation for the right fifth finger disability would also be pertinent. The RO/AMC must provide the Veteran with authorization forms for the release of any such evidence from his employer(s).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather outstanding records of VA medical treatment - records generated after July 24, 2009- and associate them with the claims file.

2. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file. Specifically inquire whether he has received any care after February 2009 from Virginia Institute for Sports for his right fifth finger disability. If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

3. Provide the Veteran with the necessary authorizations for the release of any pertinent employment records. Specifically request that he complete authorizations for the release of any employment records showing absence due to migraine headaches and/or accommodation due to his right fifth finger disability. If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

4. Readjudicate the Veteran's claim, to include consideration of any appropriate staged ratings. If the claims are not granted in full, the Veteran must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claim is both critical and appreciated.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


